Exhibit 10.1
Federal Signal Corporation
2005 Executive Incentive Compensation Plan (2010 Restatement)
Performance Based Restricted Stock Unit — Award Agreement
     You have been selected to receive a grant of Performance Based Restricted
Stock Units pursuant to the Federal Signal Corporation 2005 Executive Incentive
Compensation Plan (2010 Restatement) (the “Plan”), as specified below:
     Employee:                                                              
                                       
     Date of Grant:                                                            
                     
     Earnings Per Share Target:
                                                            
     Earnings Per Share Threshold:
                                                            
     Earnings Per Share Maximum:
                                                            
     Performance Based Restricted Stock Units Granted:                     
     Performance Period: January 1, 2011 through December 31, 2011
     Vesting Period: January 1, 2011 through December 31, 2013
     This Award shall be subject to the terms and conditions prescribed in the
Federal Signal Corporation 2005 Executive Incentive Compensation Plan (2010
Restatement) and in the Federal Signal Corporation Performance Based Restricted
Stock Unit Award Agreement No. 2011 attached hereto.



This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933.
     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed on this ____________ day of __________________________.

              FEDERAL SIGNAL CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
      Company
 
       
 
  By:    
 
       
 
       
 
      Employee

1



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT NO. 2011
     The Company established the Federal Signal Corporation 2005 Executive
Incentive Compensation Plan (2010 Restatement) (the “Plan”) pursuant to which
options, stock appreciation rights, restricted stock and stock units and
performance shares covering an aggregate of 7,800,000 shares of the Stock of the
Company may be granted to employees and directors of the Company and its
Subsidiaries;
     The Board of Directors of the Company, and the Administrator of the Plan
appointed by the Board of Directors, has determined that the interests of the
Company will be advanced by encouraging and enabling certain of its employees to
own shares of the common stock of the Company, and that Employee is one of those
employees;
          NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows:
Section 1. Definitions
          As used in this Agreement, the following terms shall have the
following meanings:
          A. “Award” means the award provided for in Section 2.
          B. “Board of Directors” means the Board of Directors of the Company.
          C. “Change in Control” shall have the meaning ascribed to such term in
the Plan.
          D. “Company” means Federal Signal Corporation.
          E. “Date of Grant” of Performance Based Restricted Stock Units means
the date set forth on the Award Agreement applicable those Units.
          F. “Earnings Per Share from Continuing Operations” means diluted
(loss) earnings per share from continuing operations determined in accordance
with GAAP and as reported in the Company’s Form 10-K for the respective year,
subject to certain discretionary adjustments as approved by the Compensation and
Benefits Committee of the Board of Directors.
          G. “Earnings Per Share Maximum” means the maximum level of Earnings
Per Share from Continuing Operations set forth in the Award Agreement.
          H. “Earnings Per Share Target” means the target level of Earnings Per
Share from Continuing Operations set forth in the Award Agreement.

2



--------------------------------------------------------------------------------



 



          I. “Earnings Per Share Threshold” means the threshold level of
Earnings Per Share from Continuing Operations set forth in the Award Agreement.
          J. “Employee” means the individual shown as the recipient of an award
of Performance Based Restricted Stock Units, as set forth on the Award Agreement
applicable those Units.
          K. “GAAP” means U.S. generally accepted accounting principles.
          L. “Performance Based Restricted Stock Unit” means the obligation of
the Company to transfer the number of shares of Stock to Employee prescribed in
Section 2, at the time provided in Section 5 of this Agreement, provided such
Performance Based Restricted Stock Unit is vested at such time.
          M. “Performance Period” means the calendar year period set forth in
the Award Agreement.
          N. “Permanent Disability” means Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months.
          O. “Stock” means the common stock of the Company.
          P. “Subsidiary” means any corporation or other legal entity, other
than the Company, in an unbroken chain of entities beginning with the Company
if, at the relevant date, each of such entities, other than the last entity in
the unbroken chain, owns stock possessing fifty percent or more of the total
combined voting power with respect to one of the other entities in such chain.
          Q. “Vesting Period” means the three consecutive calendar year period
set forth in the Award Agreement.
Section 2. Award
     Subject to the terms of this Agreement, the Company awarded to Employee the
number of Performance Based Restricted Stock Units set forth on the Award
Agreement applicable those Units, effective as of the Date of Grant set forth on
such instrument.
     A Performance Based Restricted Stock Unit Award entitles the Employee to
receive a whole number of shares of Stock equal to a percentage, from zero to
two hundred percent, based on the Earnings Per Share from Continuing Operations
during the Performance Period, of the number of Performance Based Restricted
Stock Units that are subject to the Award, as described in this Section.

3



--------------------------------------------------------------------------------



 



     If the Company’s Earnings Per Share from Continuing Operations is less than
the Earnings Per Share Threshold, the Employee shall be entitled to receive no
shares of Stock with respect to the Performance Based Restricted Stock Units
subject to the Award. If the Company’s Earnings Per Share from Continuing
Operations is equal to the Earnings Per Share Threshold, the Employee shall be
entitled to receive shares of Stock equal to fifty percent (50%) of the
Performance Based Restricted Stock Units subject to the Award. If the Company’s
Earnings Per Share from Continuing Operations is equal to the Earnings Per Share
Target, the Employee shall be entitled to receive shares of Stock equal to one
hundred percent (100%) of the Performance Based Restricted Stock Units subject
to the Award. If the Company’s Earnings Per Share from Continuing Operations is
equal to or greater than the Earnings Per Share Maximum, the Employee shall be
entitled to receive shares of Stock equal to two hundred percent (200%) of the
Performance Based Restricted Stock Units subject to the Award.
     If the Company’s Earnings Per Share from Continuing Operations is another
amount between the Earnings Per Share Target and, as applicable, the Earnings
Per Share Threshold or the Earnings Per Share Maximum, the Employee will receive
a percentage of the Performance Based Restricted Stock Units subject to the
Award determined through straight line interpolation to Earnings Per Share
Target. For example, if the Company’s Earnings Per Share from Continuing
Operations is $0.75, the Earnings Per Share Target is $1.00 and the Earnings Per
Share Threshold is $.50, the Employee shall be entitled to receive shares of
Stock equal to 75% of the Performance Based Restricted Stock Units subject to
the Award.
     This grant of Performance Based Restricted Stock Units shall not confer any
right to the Employee (or any other Employee) to be granted Performance Based
Restricted Stock Units or other Awards in the future under the Plan.
Section 3. Bookkeeping Account
     The Company shall record the number of Performance Based Restricted Stock
Units granted hereunder to a bookkeeping account for Employee (the “Performance
Based Restricted Stock Unit Account”). Employee’s Performance Based Restricted
Stock Unit Account shall be reduced by the number of Performance Based
Restricted Stock Units, if any, forfeited in accordance with Section 4 and by
the number of Performance Based Restricted Stock Units with respect to which
shares of Stock were transferred to Employee in accordance with Section 5.
Section 4. Vesting
     Subject to the accelerated vesting provisions provided below, the
Performance Based Restricted Stock Units subject to the Award shall vest on the
last day of the Vesting Period, if Employee remains employed by the Company or
its Subsidiaries through such date.
     For the avoidance of doubt, if the Company fails to achieve at least the
Earnings Per Share Threshold, an Employee shall be entitled to receive no shares
of Stock with respect to the Performance Based Restricted Stock Units subject to
the Award (as described in Section 2), unless the deemed Earnings Per Share from
Continuing Operations provisions in this Section specifically modify such
result.

4



--------------------------------------------------------------------------------



 



     If, during the Performance Period:
          A. The Employee dies or terminates employment on account of his or her
Permanent Disability, the Performance Based Restricted Stock Units subject to
the Award shall be vested, pro rata (based on the number of full and partial
months of the Employee’s employment during the Performance Period divided by
twelve), based on Earnings Per Share from Continuing Operations during the
Performance Period; or
          B. A Change in Control occurs, the Performance Based Restricted Stock
Units subject to the Award shall be vested, pro rata (based on the number of
full and partial months during the Performance Period before the date of the
Change in Control, divided by twelve), and the Earnings Per Share from
Continuing Operations shall be deemed to be 100% of the Earnings Per Share
Target, regardless of actual performance.
     If, after the Performance Period but during the Vesting Period:
          A. The Employee dies or terminates employment on account of his or her
Permanent Disability or by reason of retirement (as determined by the Company,
in its sole and absolute discretion), the Performance Based Restricted Stock
Units subject to the Award shall be immediately fully vested, based on Earnings
Per Share from Continuing Operations during the Performance Period; or
          B. A Change in Control occurs, the Performance Based Restricted Stock
Units subject to the Award shall be immediately fully vested, based on Earnings
Per Share from Continuing Operations during the Performance Period.
     Except as provided in 4.1 below, in the event of the termination of
employment of Employee with the Company and its Subsidiaries for any other
reason before the end of the Vesting Period, all Performance Based Restricted
Stock Units that are not vested at the time of such termination of employment
normally shall be forfeited.
Section 4.1 Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment
     In the event that the “Business Segment” (as that term is defined in this
Section below) in which the Employee is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Employee’s employment with the Company and its subsidiaries for any reason, the
Performance Based Restricted Stock Units subject to the Award shall be vested:
(A) in the case of a Divestiture of a Business Segment during the Performance
Period, pro rata, based on the number of full and partial months of Employee’s
employment during the Performance Period before the Divestiture Date, divided by
twelve; or (B) in the case of a Divestiture of a Business Segment after the
Performance Period but during the Vesting Period, fully. If the Divestiture Date
occurs during the Performance Period, the Earnings Per Share from Continuing
Operations shall be deemed to be 100% of the Earnings Per Share Target,
regardless of actual performance. If the Divestiture

5



--------------------------------------------------------------------------------



 



Date occurs after the Performance Period but during the Vesting Period, the
Earnings Per Share from Continuing Operations during the Performance Period
shall control.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under GAAP, which currently includes the following:
Safety and Security Group, Fire Rescue, Environmental Solutions Group, and
Federal Signal Technologies Group. Likewise, the term “Divestiture Date” shall
mean the date that a transaction constituting a Divestiture of a Business
Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

  (a)  
When used with a reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its subsidiaries to
“Nonaffiliated Persons” (as that term is defined in this Section below) of 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment;
    (b)  
When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or
    (c)  
When used with reference to the sale of the assets of the Business Segment, the
sale, exchange, transfer, liquidation, distribution or other disposition of all
or substantially all of the assets of the Business Segment necessary or required
to operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date.

Section 5. Distribution of Shares
     Subject to the provisions below, the number of shares of Stock earned in
accordance with Section 2, determined as of the end of the Performance Period,
with respect to Performance Based Restricted Stock Units that become vested in
accordance with Section 4, shall become distributable as of the end of the
Vesting Period (regardless of whether the shares vest earlier).

6



--------------------------------------------------------------------------------



 



     If a Change in Control occurs during the Performance Period,
notwithstanding anything in this Agreement to the contrary, the number of shares
of Stock earned in accordance with Section 2, with respect to Performance Based
Restricted Stock Units that become vested in accordance with Section 4, shall
become distributable on the date of the Change in Control.
     If an Employee terminates employment due to a Permanent Disability during
the Vesting Period, notwithstanding anything in this Agreement to the contrary,
the number of shares of Stock earned in accordance with Section 2, determined as
of the end of the Performance Period, with respect to Performance Based
Restricted Stock Units that become vested in accordance with Section 4, shall
become distributable on the later of the Employee’s Permanent Disability or the
end of the Performance Period (regardless of whether the shares vest earlier).
     Such shares of Stock shall be distributed as soon as administratively
feasible after the date prescribed above; but no later than the later of (a) the
end of the calendar year in which the specified date occurs; or (b) the 15th day
of the third calendar month following such specified date, provided the Employee
is not permitted to designate the taxable year of the payment.
Section 6. Shareholder Rights
     Employee shall not have any of the rights of a shareholder of the Company
with respect to Performance Based Restricted Stock Units, such as the right to
vote or the right to dividends.
Section 7. Death Benefits
     The number of shares of Stock earned in accordance with Section 2,
determined as of the end of the Performance Period, with respect to Performance
Based Restricted Stock Units that become distributable on account of the death
of an Employee during the Vesting Period, shall be payable to the Employee’s
Beneficiary or Beneficiaries upon the later of the Employee’s death or the end
of the Performance Period (regardless of whether the shares vest earlier).
Actual payment will occur as soon as administratively feasible after such shares
become payable, but no later than the later of two and one-half months after
such date or the end of the calendar year in which such date occurs.
     Employee may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated Beneficiary surviving at the death of a Participant, payment of
any death benefit of the Participant shall be made to the persons and in the
proportions which any death benefit under the Federal Signal Corporation
Employees’ Profit Sharing and Savings Plan is or would be payable.

7



--------------------------------------------------------------------------------



 



Section 8. Units Non-Transferable
     Performance Based Restricted Stock Units awarded hereunder shall not be
transferable by Employee. Except as may be required by the federal income tax
withholding provisions of the Code or by the tax laws of any State, the
interests of Employee and his or her Beneficiaries under this Agreement are not
subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by Employee or a Beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.
Section 9. Adjustment in Certain Events
     If there is any change in the Stock by reason of stock dividends,
split-ups, mergers, consolidations, reorganizations, combinations or exchanges
of shares or the like, the number of Performance Based Restricted Stock Units
credited to Employee’s Performance Based Restricted Stock Unit Account shall be
adjusted appropriately so that the number of Performance Based Restricted Stock
Units credited to Employee’s Performance Based Restricted Stock Unit Account
after such an event shall equal the number of shares of Stock a shareholder
would own after such an event if the shareholder, at the time such an event
occurred, had owned shares of Stock equal to the number of Performance Based
Restricted Stock Units credited to Employee’s Performance Based Restricted Stock
Unit Account immediately before such an event.
Section 10. Tax Withholding
     The Company shall not be obligated to transfer any shares of Stock until
Employee pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of Employee with respect to such shares. Employee may
elect to have such withholding satisfied by a reduction of the number of shares
of Stock otherwise transferable under this Agreement at such time, such
reduction to be calculated based on the closing market price of the Stock on the
day Employee gives written notice of such election to the Company.
Section 11. Source of Payment
     Shares of Stock transferable to Employee, or his or her Beneficiary, under
this Agreement may be either Treasury shares, authorized but unissued shares, or
any combination of such stock. The Company shall have no duties to segregate or
set aside any assets to secure Employee’s right to receive shares of Stock under
this Agreement. Employee shall not have any rights with respect to transfer of
shares of Stock under this Agreement other than the unsecured right to receive
shares of Stock from the Company.
Section 12. Continuation of Employment
     This Award Agreement shall not confer upon the Employee any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate the Employee’s
employment at any time.

8



--------------------------------------------------------------------------------



 



Section 13. Amendment
     This Agreement may be amended by mutual consent of the parties hereto by
written agreement.
Section 14. Governing Law
     This Agreement shall be construed and administered in accordance with the
laws of the State of Illinois.

9



--------------------------------------------------------------------------------



 



FEDERAL SIGNAL CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT
BENEFICIARY DESIGNATION

             
Employee:
          Social Security No.:                     
 
           
 
           
Address:
          Date of Birth:                                         
 
             
 
                     

     Employee hereby designates the following individual(s) or entity(ies) as
his or her beneficiary(ies) pursuant to Federal Signal Corporation 2005
Executive Incentive Compensation Plan (2010 Restatement) (Insert Name, Social
Security Number, Relationship, Date of Birth and Address of Individuals and/or
fully identify any trust beneficiary by the Name of the Trust, Date of Execution
of the Trust, the Trustee’s Name, the address of the trust, and the employer
identification number of the trust):

     
Primary Beneficiary(ies)
     
 
   
 
     
 
   
 
   
 
   
Contingent Beneficiary(ies)
     
 
   
 
     
 
   
 
   

The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by the Corporation, all in such manner as specified
by the Corporation from time to time, or on a future date specified by any such
new or amended Beneficiary Designation form.
     IN WITNESS WHEREAS, the Participant has executed this Beneficiary
Designation on the date designated below.

         
 
       
Date:                     , ____
      Signature of Employee
 
       
Received:
       
 
      Federal Signal Corporation
 
       
Date:                     , ____
  By:    
 
       

10